780 N.W.2d 304 (2010)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Leon DAVIS, Defendant-Appellant.
Docket No. 138270. COA No. 287574.
Supreme Court of Michigan.
April 7, 2010.

Order
By order of September 11, 2009, the prosecuting attorney was directed to answer the application for leave to appeal the January 7, 2009 order of the Court of Appeals. On order of the Court, the answer having been received, the application for leave to appeal is again considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.